      Case 4:19-cv-04489 Document 1 Filed on 11/14/19 in TXSD Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

RYAN JOZWIAK, Individually and              §
On Behalf of All Similarly Situated
Persons,
       Plaintiff,

V.                                          §      CIVIL ACTION NO. 4:19-cv-4489

TRENDSETTER ENGINEERING, INC.,
     Defendant.                             §      JURY DEMANDED


            PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT

                                      Summary of Lawsuit

       Defendant Trendsetter Engineering, Inc. (“Trendsetter” or “Defendant”) has a business

plan that includes not paying hourly employees for all the time they work, and paying hourly

employees less overtime pay than they are entitled to receive. Trendsetter does this in order to

save money and thus gain an unfair advantage over competitors who follow the law in their

employment practices. Plaintiff Ryan Jozwiak (“Jozwiak” or “Plaintiff”) is one of a number of

employees hired by Trendsetter as an hourly service technician who were paid less money than

they should have. Jozwiak brings this lawsuit on his own behalf and on behalf of his former co-

workers against Defendant to recover unpaid overtime that is required by the Fair Labor

Standards Act (“FLSA”).

                                   Facts Supporting Relief

               Allegations Related to Plaintiff’s and His Co-Workers’ Claims

       1.     Jozwiak worked for Trendsetter as a subsea service technician from June of 2018

until June 20, 2019. Jozwiak’s duties included, but were not limited to, assembling, installing,

and maintaining equipment related to offshore oil and gas operations. Jozwiak worked with a
      Case 4:19-cv-04489 Document 1 Filed on 11/14/19 in TXSD Page 2 of 7



number of other individuals who were employed in similar or the same positions, who worked

alongside Jozwiak, and who were subjected to the same pay practices as the Plaintiff.

       2.      During the time he worked for the Defendant, Jozwiak and his co-workers

regularly worked in excess of 40 hours per week.

       3.      Defendant paid Jozwiak and his co-workers on an hourly basis. Defendant paid

Jozwiak and his co-workers an overtime premium for many of the hours he worked in excess of

40 in a workweek. However, they were not paid for all the hours they worked, and when they

worked offshore, they were paid at an improperly low overtime rate.

       4.      When Jozwiak and his co-workers worked on shore at Defendant’s shop location

(the “Shop”), they regularly worked 10-12 hour shifts 5 or 6 days per week, depending on

company requirements. Jozwiak and his co-workers generally worked shifts starting at 6 or 7

am. If they arrived at work prior to their scheduled shift time, they were permitted to clock in

and work, but they were not paid for the time they worked before their official start time (if they

arrived late, they were paid beginning when they arrived and clocked in). Jozwiak and his co-

workers regularly arrived prior to their shift, were allowed to clock in and work, and were not

paid for the time they worked prior to their shift time (“off-the-clock work”).

       5.      When Jozwiak and his co-workers worked offshore at Defendant’s customers’

locations, they were paid a daily bonus by Trendsetter, which is a common pay practice in the oil

& gas industry. This bonus was non-discretionary pay that all workers were paid when they

worked offshore. The bonus payments were not factored into the workers’ pay for purposes of

calculating overtime pay; instead, the overtime pay rate was calculated based solely on 1.5 times

the workers’ base hourly rate. This resulted in an underpayment of overtime pay because the




                                                2
         Case 4:19-cv-04489 Document 1 Filed on 11/14/19 in TXSD Page 3 of 7



bonus payments should have been factored in and would have increased the workers’ effective

hourly rates.

                            Allegations Regarding FLSA Coverage

         6.     Defendant Trendsetter Engineering. Inc. is a Texas corporation that is covered by

and subject to the overtime requirements of the FLSA.

         7.     During each of the three years prior to this complaint being filed, Defendant was

an enterprise engaged in interstate commerce, operating on interstate highways, purchasing

materials through commerce, transporting materials through commerce and on the interstate

highways, conducting transactions through commerce, including the use of credit cards, phones

and/or cell phones, electronic mail and the Internet.

         8.     During each of the three years prior to this complaint being filed, Defendant

regularly owned and operated businesses engaged in commerce or in the production of goods for

commerce as defined by §3(r) and 3(s) of the Act, 29 U.S.C. §2013(r) and 203(s).

         9.     During each of the three years prior to this complaint being filed, Defendant

conducted sufficient business to exceed an annual gross volume of sales of at least $500,000

(exclusive of excise taxes) based upon the volume of business.

         10.    During each of the three years prior to this complaint being filed, Defendant’s

employees used goods, tools, equipment or materials that traveled in interstate commerce; that is,

goods, tools, equipment or materials that were grown, made or manufactured outside the state of

Texas.

                                        Plaintiff’s Claims

         11.    Defendant was legally required to pay Jozwiak and his similarly situated hourly

service technician co-workers (“Members of the Class”) overtime pay for all hours that these




                                                 3
      Case 4:19-cv-04489 Document 1 Filed on 11/14/19 in TXSD Page 4 of 7



individuals worked for Defendant in excess of 40 in any workweek, and to pay them at a

properly overtime rate, including accounting for the bonus payments in calculating their

overtime pay rate.

       12.     Jozwiak worked over 40 hours in many workweeks that he worked for Defendant.

       13.     Members of the Class worked over 40 hours in many workweeks that they

worked for Defendant.

       14.     Defendant did pay Jozwiak an overtime premium for the overtime hours for

which he was actually paid; however, the overtime rate Defendant paid to Jozwiak when he

worked offshore was incorrect because Defendant did not factor the day rate it paid Plaintiff into

the hourly rate used to calculate the overtime rate, which caused an underpayment to Jozwiak.

Members of the Class have the same issue for those workweeks that they worked offshore.

       15.     In addition, Jozwiak and Members of the Class were not paid for all the time they

worked onshore in the shop (“off-the-clock”). In the majority of weeks they worked, the off-the-

clock hours were overtime hours for which Jozwiak and Members of the Class should have been

paid time-and-a-half.

       16.     The Defendant knowingly, willfully, or with reckless disregard deprived Joswiak

and Members of the Class of the pay to which they were entitled; the most glaring example if

this is the off-the-clock work that these individuals worked. In addition to wrongfully taking

money and benefits from its employees, Defendant’s actions allowed Defendant to gain an unfair

advantage over its competition in the marketplace.

       17.    The Defendant knowingly, willfully, or with reckless disregard carried out its

illegal pattern or practice regarding overtime compensation with respect to Plaintiff and

Members of the Class. Such practice was, and continues to be with regard to the Members of the




                                               4
      Case 4:19-cv-04489 Document 1 Filed on 11/14/19 in TXSD Page 5 of 7



Class, a clear violation of the FLSA.

                                          Cause of Action

                Violation of the FLSA – Failure to Pay Overtime Wages Owed

       18.     Defendant violated the FLSA by failing to pay Jozwiak and Members of the Class

overtime pay for hours worked over 40 per workweek.

       19.     Jozwiak and Members of the Class have suffered damages as a direct result of

Defendant’s illegal actions.

       20.     Defendant is liable to Plaintiff and all Members of the Class for unpaid overtime

compensation, liquidated damages, attorney’s fees and costs of Court under the FLSA, for the

three-year period preceding the filing of this lawsuit.

                                  Collective Action Allegations

       21.     The Defendant’s failure to pay its employees as required by the FLSA resulted

from a generally applicable policy that does not depend on the personal circumstances of the

Members of the Class. This generally applicable policy is prohibited by the FLSA. Thus,

Plaintiff’s experience is typical of the experiences of the Members of the Class.

       22.     The class of similarly situated Plaintiffs is properly defined as:

               All service technicians who are/were employed by and paid on an hourly
               basis and who received additional pay for working offshore and/or away
               from home by Defendant Trendsetter Engineering, Inc. during the three-
               year period preceding the filing of this Complaint.


                               Defendant, Jurisdiction, and Venue

       23.     Defendant Trendsetter Engineering, Inc. (“Trendsetter”) is a Texas corporation

and an “employer” as defined by the FLSA. Trendsetter Engineering, Inc. may be served




                                                  5
        Case 4:19-cv-04489 Document 1 Filed on 11/14/19 in TXSD Page 6 of 7



through its registered agent, Mario R. Lugo, at 10430 Rodgers Road, Houston, Texas 77070, or

wherever he may be found.

        24.    This Court has federal question jurisdiction under the FLSA, and venue is proper

pursuant to 28 U.S.C. § 1391(b), as Defendant and Plaintiff transacted business within this

judicial district, and the events underlying this complaint occurred within this judicial district as

well.

                                        Demand for Jury

        25.    Plaintiff demands a trial by jury.

                                         Prayer for Relief

        WHEREFORE, Plaintiff and all employees similarly situated who join in this action

        demand:

        1.    Issuance of notice as soon as possible to all service technicians who were paid on
              an hourly basis and who received additional pay for working offshore or away
              from home, and who are/were employed Trendsetter Engineering, Inc. during the
              three-year period immediately preceding the filing of this Complaint. Generally,
              this notice should inform them that this action has been filed, describe the nature of
              the action, and explain their right to opt into this lawsuit if they were not paid
              correctly for work performed or hours worked during any portion of the statutory
              period;
        2.    Judgment against Defendant for an amount equal to Plaintiff’s and the Members of
              the Class’s unpaid overtime wages at the applicable rate;
        3.    An equal amount to the overtime wage damages as liquidated damages;
        4.    Judgment against Defendant that its violations of the FLSA were willful;
        5.    To the extent that liquidated damages are not awarded, an award of prejudgment
              interest;
        6.    All costs and attorney’s fees incurred prosecuting these claims;
        7.    Leave to add additional Plaintiffs by motion, the filing of written consent forms, or
              any other method approved by the Court;
        8.    Leave to amend to add claims under applicable state laws; and
        9.    For such further relief as the Court deems just and equitable.




                                                    6
      Case 4:19-cv-04489 Document 1 Filed on 11/14/19 in TXSD Page 7 of 7




                                    Respectfully Submitted,
                                    THE BUENKER LAW FIRM

                                    /s/ Josef F. Buenker
                                    Josef F. Buenker
                                    TBA No. 03316860
                                    jbuenker@buenkerlaw.com
                                    2060 North Loop West, Suite 215
                                    Houston, Texas 77018
                                    713-868-3388 Telephone
                                    713-683-9940 Facsimile

                                    ATTORNEY-IN-CHARGE FOR
                                    PLAINTIFF RYAN JOZWIAK




OF COUNSEL:
Vijay Pattisapu
TBA No. 24083633
S.D. Tex. No. 1829615
vijay@buenkerlaw.com
THE BUENKER LAW FIRM
2060 North Loop West, Suite 215
Houston, Texas 77018
713-868-3388 Telephone
713-683-9940 Facsimile

ATTORNEY FOR PLAINTIFF
RYAN JOZWIAK




                                      7
